The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Samir Khoury (Reg. No. 60,174) on 7/14/22.
The application has been amended as follows:
In the claims:
9. (Currently Amended) The optical waveguide element according to claim 1, wherein 
a slit is formed in at least one metal layer excluding a metal layer formed at an uppermost part, among the metal layers constituting the multilayer structure.

11. (Currently Amended) An optical modulator comprising: 
the optical waveguide element according to claim 1, which is an optical modulation element that modulates light; 
a housing that houses the optical waveguide element; 
an optical fiber that inputs light to the optical waveguide element; and 
an optical fiber that guides light which is output by the optical waveguide element to an outside of the housing.

14. (Currently Amended) An optical transmission apparatus comprising:
 the optical modulation module according to claim 12; and 
an electronic circuit that generates an electrical signal for causing the optical waveguide element to perform the modulation operation.

Reasons for Allowance
Claim 1 is allowed for the following reasons: 
The instant application is deemed to be directed to a non-obvious improvement over an optical waveguide element (modulator) taught by Hallemeier and an optical waveguide element (modulator) of the Kondo – Hallemeier combination.
Claim 1 is allowed because the prior art of record, taken alone or in combination, fails to teach expressly, render obvious, and/or provide a motivation for an optical waveguide modulator wherein a multi-layer electrode structure can have a bottommost layer wider that a layer(s) above it, that is (with reference to Figs. 7 – 9 of the instant application) the metal layer 850-1 adjacent to the resin layer 852 is formed such that a length of a part of the metal layer where the other metal layer 850-2 is not formed along the waveguide direction of the optical 20waveguide is longer than a wavelength of light propagating through the optical waveguide. The instant application recognizes the benefit of such electrode arrangement in that it provides a gradual distribution of stress and reduces its impact on the optical waveguide (para. 0082 – 0090 of the instant specification).  
On the contrary, Kondo does not consider a multi-layer electrode, while Hallemeier considers only a multi-layer (Au/Ti) structure of an electrode 56/70 wherein all constituent layers have a same width (as illustrated in Fig. 3). The prior art of record does not recognize of using a multi-layer electrode with widths of constituent layers decreasing away from the base (as in Fig. 9 of the instant application) in order to minimize stress/strain applied to an underlying waveguide.    
Claims 2 – 4 and 7 – 14 are allowed by virtue of dependency on claim 1.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT TAVLYKAEV whose telephone number is (571)270-5634.  The examiner can normally be reached on Mon - Thur  9 am - 6 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT TAVLYKAEV/Primary Examiner, Art Unit 2896